DETAILED ACTION
Claims 1-2, 4-6, 8-19, and 21-23 are pending, and claims 1-2, 4-6, 8, and 21-23 are currently under review.
Claims 9-19 are withdrawn.
Claims 3, 7, and 20 are cancelled.
Claim 23 is newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.

Response to Amendment
The amendment filed 11/04/2021 has been entered.  Claims 1-2, 4-6, 8-19, and 21-22, and newly submitted claim(s) 23, remain(s) pending in the application.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-6, 8, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (ie. mental process) without significantly more. The claim(s) recite(s) a “process diagnosis machine” that “determines…” and “inspects…”  Said process diagnosis machine can reasonably be a person’s mental activity which determines a chemical composition, etc.  See MPEP 2106.04.  This judicial exception is not integrated into a practical application because the use of said judicial exception does not serve to particularly improve a field technology or effect a transformation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because using a mental activity to determine factors (ie. composition) for use in powder metallurgy merely adds insignificant, extra-solution activity to the abstract idea and merely generally links said mental activity to a known field of use (ie. powder metallurgy).  
The examiner notes that reciting the specific type of process diagnosis device as taught in [0034 spec.] appears to overcome the above rejections over 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8, and 21-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 1 and 23 include recitations of “when executed by a computer device” and “instruct…”, which is indefinite because it is unclear to the examiner as to whether the claimed instructing steps are actually required in the claim scope or not.  The examiner notes that a computer application can reasonably instruct a device to perform a task with a delay, such that said device does not necessarily have to perform said task.   Furthermore, the computer application does not have to be executed by the computing device, such that the aforementioned steps do not have to be performed.  Since the claimed functional language does not actually cause any of the devices to perform the claimed functions, it is unclear to the examiner as to whether these functions are actually required positively recited steps that the computer control system does, or merely required to be capable of being performed.  The examiner interprets said functions to be required as discussed in the interview on 11/02/2021.
Claims 1-2, 4-6, 8, and 21-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 recites that the diagnosis machine can alter the powder composition by “adding, removing, or mixing another metal powder…”  Adding and mixing another metal powder is reasonably definite.  However, it is unclear to the examiner as to how “another metal powder” can be “removed” from an initial powder.  The examiner interprets this alternative limitation to merely refer to removing at least some of the initial powder rather than removing “another metal powder”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 8, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (US 2016/0229005) in view of either one of Dave et al. (US 2016/0199911) or Reep et al. (US 2015/0104802), further in view of Griffin et al. (US 2016/0236419) and Sachs et al. (US 5,512,162), and alternatively over the aforementioned prior art and further in view of Islam et al. (US 6,269,540), Nilsson (US 3,302,892), and Brotz (US 5,437,820).
Regarding claim 1, Ryan et al. discloses a mobile manufacturing platform [abstract]; wherein said mobile platform includes a powder manufacturing 
Alternatively, Ryan et al. does not expressly teach that: 1) the laser welding is additive manufacturing, or 2) capability of receiving scrap metal.  Regarding 1), Islam et al. discloses that it is commonly known to utilize laser welding/cladding methods to repair turbine parts such that layers of metal can be built up to form an article having a shape that is determined by a computer-guided laser [col.2 In.6-13].  Therefore, it would have been obvious to modify the apparatus of Ryan et al. by specifically utilizing an additive manufacturing 
Regarding 2), Nilsson discloses an apparatus for producing metal powders from solid metallic materials [abstract, col. 1 In.65-72, col.2 In.26]; wherein said apparatus allows alloyed materials to be easily pulverized to a fine, homogeneous powder [col.2 In.4-6].  Therefore, it would have been obvious to one of ordinary skill to modify the powder manufacturing element of Ryan et al. by utilizing the apparatus of Nilsson such that fine, homogeneous powder can be easily obtained.  The examiner considers the suggested apparatus of Ryan et al. and Nilsson to be entirely capable of performing the functional language of receiving a solid metal material and forming a metal powder as claimed as expressly disclosed by Nilsson.  See MPEP 2114 & MPEP 2173.05(g).  Alternatively, Brotz expressly discloses that it is known to perform additive manufacturing utilizing powder material made from reclaimed metal scrap [abstract, col.1 In.65-69].  Therefore, it would have been obvious to one of ordinary skill to modify the system of the aforementioned prior art by making said system capable of receiving metal scrap as the powder raw material as disclosed by Brotz because all of the claimed limitations were disclosed in the prior art, although not necessarily in a single references, wherein one of ordinary skill would have reasonably been able to utilize a metal scrap material (as disclosed 
Ryan et al. further discloses that the apparatus includes machines and tools to facilitate non-destructive inspection of the repaired component.  Said inspection of Ryan et al. reasonably meets the claimed functional language of being “configured to perform…and to determine whether…” because the process diagnosis machine of Ryan et al. entirely capable of performing non-destructive inspection and determining whether some arbitrary standard is met based on said inspection [0013-0014, 0023, fig.1].  See MPEP 2114.  The examiner notes that the further recitation of “configured to determine...” is a functional limitation which, upon further consideration, merely imparts a structure that the diagnosis machine must be capable of determining a chemical composition of the powder and perform non-destructive testing.  See MPEP 2114.  The examiner notes that the inspection tooling of Ryan et al. is entirely capable of performing non-destructive testing [0014, fig.1].  
Ryan et al. does not expressly teach the inspection machines have a capability of determining a powder composition as claimed.  Dave et al. discloses a method for determining powder material properties of raw powders used in additive manufacturing, wherein the powder can be analyzed to determine powder composition and further processed by sieving, for example, if said powder composition exceeds a predetermined threshold to achieve acceptable values.  This has the effect such that processing parameters can be optimized to 
Finally, Ryan et al. further teaches a communication means (36) that connects a home office (38) with both the powder inventory/mixing and laser processing instructions, which the examiner reasonably considers to meet the claimed limitation of a control system communicatively connected to the additive manufacturing and powder production systems [abstract, 0016, 0021-0022].  Ryan et al. does not expressly teach that said communications means includes a computer application and computing device to transmit first, second, and third control signals as claimed.  Griffin et al. discloses a computer control system for enhanced additive manufacturing [0001-0006]; wherein said computer control system includes a computer program to perform any and every desired additive 
The examiner notes that the combined processing disclosures of Ryan et al. (which teaches steps of performing and controlling a powder manufacturing device and additive manufacturing device) with Dave et al. or Reep et al. (which teach steps of analyzing and controlling powder feedstock compositions by removing/changing of the powder composition) would naturally suggest one of ordinary skill to output metal powder, change a powder composition as desired, and manufacture a component based on a determined chemical composition as claimed.  In view of the above teachings of Griffin et al. and Sachs et al., the examiner submits that the combined disclosure of the aforementioned prior art above reasonably suggests sending computer control signals (as disclosed by Griffin et al. and Sachs et al.) to perform the aforementioned suggested steps (as disclosed by Ryan et al. with Dave et al. or Reep et al.), which reasonably meets the claimed first, second, and third control signals.
Regarding claim 2, the aforementioned prior art discloses the apparatus of claim 1 (see previous).  Ryan et al. further teaches that the mobile manufacturing platform further includes a powder inventory [0015, fig.1].  The examiner considers the powder inventory of Ryan et al. to reasonably meet the claimed 
The examiner notes that the recitation of “configured to couple...” is a functional limitation which, upon further consideration, is only considered to impart the structural limitation of the storage container being able to be coupled to a vehicle.  See MPEP 2114.  The examiner further notes that the powder inventory of Ryan et al. is entirely capable of performing the aforementioned functional language, such that the instantly claimed limitations are considered to be met by Ryan et al.  Nonetheless, the mobile manufacturing platform of Ryan et al. is reasonably considered to be a vehicle, such that the powder inventory located on said platform reasonably meets the claimed limitation of a storage container coupled to a vehicle (emphasis added) [0003, 0012].
Regarding claims 4-5, the aforementioned prior art discloses the apparatus of claim 1 (see previous).  As stated previously, Ryan et al. further discloses a communications element [0016, 0021].  The examiner notes that the recitations of “configured to receive...” and “configured to be controlled...” are functional limitations which, upon further consideration, is not considered to impart any further structure to the actual claimed additive manufacturing system absent concrete reasoning to the contrary.  See MPEP 2114.  Specifically, the examiner submits that any additive manufacturing system that is able to receive computer models and be controlled remotely as already claimed would reasonably be able to further receive “computer aided drawings” or be controlled by a “smartphone or tablet” absent concrete evidence to the contrary.  The 
Regarding claim 6, the aforementioned prior art discloses the apparatus of claim 1 (see previous).  The examiner submits that the limitations of claim 6 merely limit a shape of the manufacturing component, which is considered to be reasonably met by the disclosure of Ryan et al. because it is noted that the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.  In other words, specific limitations directed to the article formed by the claimed apparatus do not, without more, make the claim patentable because the recitations of a component shape or material do not expressly or impliedly require any particular apparatus structure that is not already present in the suggested disclosure of the aforementioned prior art.  See MPEP 2115.  Therefore, absent persuasive evidence to the contrary, the examiner cannot concur the instant claims to distinguish over the disclosure of the aforementioned prior art.  
Furthermore, even if the component was required in the instant claims, the examiner further notes that the specific shape of a product (ie. drill bit, wear band, etc.) is a mere engineering design choice that would have been obvious to 
Regarding claim 8, the aforementioned prior art discloses the apparatus of claim 1 (see previous).  Ryan et al. further discloses a powder mixing element, which is reasonably considered to meet the claimed limitation of a powder blender [0015, fig.1].  
The examiner notes that the recitation of “configured to receive...” is a functional limitation which, upon further consideration, is not considered to impart any further structure to the claimed additive manufacturing system.  See MPEP 2114.  The examiner further notes that the apparatus of Ryan et al. having a powder mixer as stated previously is entirely capable of performing the aforementioned functional language, such that the instantly claimed limitations are considered to be met by Ryan et al.  Nonetheless, Ryan et al. expressly teaches that the powder mixer performs mixing of powder compositions to create custom powder mixtures [0015].
Regarding claim 21, the aforementioned prior art discloses the system of claim 1 (see previous).  The examiner notes that the recitation of “configured to atomize…” is an instance of functional language, which upon further consideration, merely imparts a structure that is capable of performing atomization.  See MPEP 2114.  As stated previously, Ryan et al. teaches that the powder manufacturing element can be a gas atomizer as “described in US patent 
Regarding claim 22, the aforementioned prior art discloses the system of claim 1 (see previous).  The examiner notes that the recitation of “configured to output…” is an instance of functional language, which upon further consideration, merely imparts a structure that is capable of performing additive manufacturing as claimed.  See MPEP 2114.  As stated previously, Ryan et al. teaches laser deposition, which the examiner reasonably considers to have a structure that is entirely capable of performing direct energy deposition as claimed.  Furthermore, Ryan et al. in view of Islam et al. as alternatively relied upon above suggests direct laser deposition [fig.1].
Regarding claim 23, the aforementioned prior art discloses the system of claim 1 (see previous).  The examiner notes that the powder determination systems of Dave et al. or Reek et al. are further entirely capable of determining a powder amount and adjusting an operating parameter as claimed.  See MPEP 2114.  Nonetheless, Dave et al. and Reek et al. teach measuring the powder by exemplary means including, but not limited to, particle size distribution and optical microscope, respectively [0037 & 0020-0024 respectively]; in addition to adjusting the processing parameters based on said measurements, which reasonably meets the limitation of being configured to determine an amount as claimed [abstract & 0016, respectively].  
As stated previously, the examiner notes that the combined processing disclosures of Ryan et al. (which teaches steps of performing and controlling a .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (US 2016/0229005) in view of others as applied to claim 1 above, and further evidenced by Gibson et al. (2010, Additive manufacturing technologies).
Regarding claim 4, the aforementioned prior art discloses the system of claim 1 (see previous).  The aforementioned prior art does not expressly teach that the system is configured to receive computer models of computer aided drawings as claimed.  However, as evidenced by Gibson et al., additive manufacturing is known to start with computer aided drawings of the desired component [p.3-4].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (US 2016/0229005) in view of others as applied to claim 1 above, and further in view of Buser et al. (US 2013/0297320).
Regarding claim 5, the aforementioned prior art discloses the system of claim 1 (see previous).  The aforementioned prior art does not expressly teach that the system is configured to be controlled remotely by a tablet or smartphone as claimed.  Buser et al. discloses an additive manufacturing system having voice control for improved and more convenient user interaction [abstract, 0004]; wherein said voice control can be performed remotely through a smartphone microphone [0023].  Therefore, it would have been obvious to one of ordinary skill to modify the system of the aforementioned prior art by enabling remote voice control from a smartphone such for improved user interaction as disclosed by Buser et al.

Response to Arguments
Applicants’ arguments, filed 11/04/2021, regarding the newly amended limitations of computer implemented functional language have been considered but are moot in view of the newly relied upon references of Griffin et al. and Sachs et al.
Applicant's arguments, filed 11/04/2021, regarding the rejections over Ryan et al. in view of others have been fully considered but they are not persuasive.
Applicant argues that the prior art fails to teach using scrap metal as claimed.  In response, the examiner notes that the instant claims are directed to an apparatus, not a method, wherein an apparatus is only limited by positively recited structural elements.  See MPEP 2114 & MPEP 2115.  In other words, the specific type and origin of material to be atomized is not considered to impart any actual, concrete structure to the claimed apparatus 

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734